Case: 2:21-cv-00096-WOB-CJS Doc #: 9 Filed: 08/19/21 Page: 1 of 10 - Page ID#: 204




                   IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     NORTHERN DIVISION AT COVINGTON
                       CASE NO. 2:21-cv-00096-WOB-CJS

 JASON AND KAREN OSWALD, AS PARENTS, GUARDIANS                      PLAINTIFFS
 AND NEXT OF FRIEND OF J.O. AND W.O

 ELIZABETH AND JIM SANDFOSS, AS PARENTS, GUARDIANS
 AND NEXT OF FRIEND OF M.S. AND W.S.

 JESSICA FISCHER AND MIKE DICKHAUS, AS PARENTS, GUARDIANS
 AND NEXT OF FRIEND OF J.D, E.D. AND C.D.

 JESSICA AND BRIAN BOYERS, AS PARENTS, GUARDIANS
 AND NEXT OF FRIEND OF B.B. AND A.B.

 DR. JESSICA AND CRAIG TWEHUES, AS PARENTS, GUARDIANS
 AND NEXT OF FRIEND OF, B.T., S.T. AND B.T.

 JULIANNA AND GREG WORKS, AS PARENTS, GUARDIANS
 AND NEXT OF FRIEND OF R.W. AND F.W.

 REBECCA AND CHAD STIDHAM, AS PARENTS, GUARDIANS
 AND NEXT OF FRIEND OF C.S., C.S. AND C.S.

 MARIA AND ERIC LAWRENCE AS PARENTS, GUARDIANS
 AND NEXT OF FRIEND OF C.L, C.L. AND A.L.

 ROB AND SHERRY KELLER AS PARENTS, GUARDIANS
 AND NEXT OF FRIEND OF A.K. AND R.K.

 KIMBERLY AND BRIAN LUCAS AS PARENTS, GUARDIANS
 AND NEXT OF FRIEND OF C.L., C.L. AND W.L.

 CAITLIN AND BRANDON VOELKER AS PARENTS, GUARDIANS
 AND NEXT OF FRIEND OF A.V. AND R.V.

 JENNIFER AND DOUG CLARK, AS PARENTS, GUARDIANS
 AND NEXT OF FRIEND OF L.C., M.C. AND N.C.

 TAMMY AND ANDREW NOYES, AS PARENTS, GUARDIANS
 AND NEXT OF FRIEND OF H.N., E.N. AND E.N.

 NATALIE HOWARD RAMIREZ, AS PARENTS, GUARDIAN
 AND NEXT OF FRIEND OF D.R.
Case: 2:21-cv-00096-WOB-CJS Doc #: 9 Filed: 08/19/21 Page: 2 of 10 - Page ID#: 205




 DAVE AND KAREN CARR, AS PARENTS, GUARDIANS
 AND NEXT OF FRIEND OF L.C., J.C. AND H.C.

 KEVIN AND MOLLY SCHAPPELL, AS PARENTS, GUARDIANS
 AND NEXT OF FRIEND OF W.S. AND L.S.

 DANIELLE AND CHRIS PIPES, AS PARENTS, GUARDIANS
 AND NEXT OF FRIEND OF H.P. AND L.P.

 SUSAN AND HANK HEITKER, AS PARENTS, GUARDIANS
 AND NEXT OF FRIEND OF H.H., O.H., H.H. and R.H.

 ANDREW AND ASHLEY FUTSCHER, AS PARENTS, GUARDIAN
 AND NEXT OF FRIEND OF M.F.

 CHRIS AND LAURA SPEIER, AS PARENTS, GUARDIANS
 AND NEXT OF FRIEND OF M.S. AND C.S.

 LINDSEY AND MATT ARCHER, AS PARENTS, GUARDIANS
 AND NEXT OF FRIEND OF C.A., J.A. AND I.A.

 ALEXANDRA AND FRED MACKE III, AS PARENTS, GUARIANS
 AND NEXT OF FRIEND OF E.M. AND F.M.
 V.

 GOVERNOR ANDREW BESHEAR                                                DEFENDANT
     In His Official and Individual Capacities



  PLAINTIFF’S VERIFIED AMENDED COMPLAINT FOR DECLARATORY RELIEF,
                    INJUNCTIVE RELIEF, AND DAMAGES


        Comes now the Plaintiffs, Jason and Karen Oswald, Elizabeth and Jim Sandfoss, Jessica

 Fischer and Mike Dickhaus, Jessica and Brian Boyers, Jessica and Craig Twehues, Julianna and

 Greg Works, Rebecca and Chad Stidham, Maria and Eric Lawrence, Rob and Sherry Keller,

 Kimberly and Brian Lucas, Caitlin and Brandon Voelker, Jennifer and Doug Clark, Tammy

 Andrew Noyes, Natalie Howard Ramirez, Dave and Karen Carr, Kevin and Molly Schappell,

 Danielle and Chris Pipes, Susan and Hank Heitker, Andrew and Ashley Futscher, Chris and
Case: 2:21-cv-00096-WOB-CJS Doc #: 9 Filed: 08/19/21 Page: 3 of 10 - Page ID#: 206




 Laura Speier, Lindsey and Matt Archer, and Alexandra and Fred Macke III, as parents, guardians

 and next of kin of their Respective Children and for their Verified Amended Complaint for

 Declaratory Relief, Injunctive Relief and for Damages state as follows:

        1.      The Plaintiffs are the parents, guardians and next of kin of the following children.

 The Plaintiff’s are residents of the Commonwealth of Kentucky.

        2.      The Defendant, Governor Andrew Beshear, is the elected Governor of the

 Commonwealth of Kentucky. Defendant is sued in both his Official and Individual capacities.

        3.      Plaintiffs filed this matter in the Commonwealth of Kentucky, Campbell Circuit

 Court, but Defendant removed this matter, presumably based on the claims based upon the First

 Amendment of the United States Constitution.

        4.      Based on the Defendant’s removal, Plaintiffs Amend their Complaint as a matter

 of right pursuant to CR 15. Furthermore, subject matter exists pursuant to 42 U.S.C. §1983, 42

 U.S.C. §1988, 28 U.S.C. §1331, 28 U.S.C. §1343, 28 U.S.C. §1367, 28 U.S.C. §§2201 and 2202,

 and other applicable law.

        5.      Venue in this District and division is proper pursuant to 28 U.S.C. §1391 and

 other applicable law, because much of the deprivations of Plaintiffs’ Constitutional Rights

 occurred in counties within this District and division, within Kentucky, and future deprivations

 of their Constitutional Rights are threatened and likely to occur in this District.

        6.      The Plaintiffs’ children are enrolled at St. Joseph Elementary School, Cold

 Spring, Campbell County, Kentucky, a faith based parochial school, part of the Diocese of

 Covington. Plaintiffs’ children’s religious focused school day consist in part of a morning

 prayer, attending religion class and school mass.
Case: 2:21-cv-00096-WOB-CJS Doc #: 9 Filed: 08/19/21 Page: 4 of 10 - Page ID#: 207




          7.        During the 2020-2021 school year, the Plaintiffs children were unilaterally

 removed from their faith-based school, with the practice of religion and expression as guaranteed

 by the Constitutions of the United States and the Commonwealth of Kentucky. The Defendant’s

 actions are set forth in Executive Order 2020-969, which is attached hereto as Exhibit A. This

 unilateral closing of the Plaintiffs’ children school was identical to the Defendant’s prohibition

 of faith based gatherings, subsequently enjoined in Roberts v. Neace, 958 F.3d 409 (6th Cir.

 2020).

          8.        Despite the Roberts holding, the Executive Order 2020-969 was issued November

 18, 2020, stripping the Plaintiffs’ children of their religious based schooling. The Defendant’s

 order was contrary to Sixth Circuit’s Opinion October 19, 2020, reconfirming that infringement

 on religious gatherings is prohibited. Maryville Baptist Church, Inc. v. Beshear, 977 F.3d 561

 (6th Cir. 2020).

          9.        Executive Orders beginning July 9, 2020, with Executive Order 2020-586, began

 successive Executive Orders requiring face mask on persons, including the Plaintiffs minor

 children while attending schools. Executive Order 2020-586 is attached hereto as Exhibit B.

          10.       In January 2021, the General Assembly met and began discussion of many bills

 regarding the executive authority of the Governor, including Senate Bill 1, a copy of which is

 attached hereto as Exhibit C, which amended KRS 39A.

          11.       The Defendant’s refusal to comply with applicable Federal and State law,

 including Federal Court decisions, led to the General Assembly taking action reign in the

 unlawful actions of the Defendant.

          12.       Senate Bill 1 was vetoed by the Governor, with said veto overridden by the

 General Assembly, thus becoming law.
Case: 2:21-cv-00096-WOB-CJS Doc #: 9 Filed: 08/19/21 Page: 5 of 10 - Page ID#: 208




        13.     Furthermore, House Joint Resolution 77 was passed, vetoed and veto overridden,

 declaring the end of the Defendant’s State of Emergency June 29, 2021, and prohibiting further

 declarations of emergency based on the same or substantially similar facts, COVID-19. A copy

 of House Joint Resolution is attached hereto as Exhibit D.

        14.     Senate Bill 1 amended KRS 39A.090(2)(a)(1)(a), to prohibit the placing of

 restrictions on “elementary, secondary and post-secondary institutions.”

        15.      Senate Bill 1 amended KRS 39A.090(3), in a manner identical to House Joint

 Resolution 77 prohibition of further acts for “same or substantially similar facts and

 circumstances,” to provide:

        (3) Upon the expiration of an executive order or other directive described in subsection
        (2)(a) of this section declaring an emergency or other implementation of powers under
        this chapter, the Governor shall not declare a new emergency or continue to implement
        any of the powers enumerated in this chapter based upon the same or substantially similar
        facts and circumstances as the original declaration or implementation without the prior
        approval of the General Assembly

        16.     Defendant, contrary to these enactments, did not cease his enactments of

 Executive Orders, but instead continued further enactments, coupled with enforcement.

        17.     The Boone Circuit Court, confronted with the legality of the enactments, in case

 number 20-CI-678, found the SB1 and the other enactments constitutional and enjoined the

 Defendant from further attempts of non-compliance. A copy of the Boone Circuit Order is

 attached hereto as Exhibit E.

        18.     Defendant sought emergency relief from the Boone Circuit Court Order in both

 the Kentucky Court of Appeals and Supreme Court, with both requests being denied.

        19.     While enjoined by the Boone Circuit Court and not obtaining emergency relief

 from our higher courts, the Defendant nonetheless on August 10, 2021, issued Executive Order
Case: 2:21-cv-00096-WOB-CJS Doc #: 9 Filed: 08/19/21 Page: 6 of 10 - Page ID#: 209




 2021-585, requiring masks in all schools in the Commonwealth, including the religiously

 protected parochial school Plaintiffs’ children attend.

        20.     The duly elected Kentucky Attorney General, Daniel Cameron has opined that

 Executive Order 2021-585 is unlawful. https://kentucky.gov/Pages/Activity-

 stream.aspx?n=AttorneyGeneral&prId=1102

        21.     On July 27, 2021, presumably acting pursuant to the aforementioned laws, the

 Diocese had advised the Plaintiffs of its re-opening plans, including that mask will be optional

 for staff and students. A copy of the Diocese re-opening plan is attached hereto as Exhibit F.

        22.     On August 10, 2021, upon receipt of the Defendant’s Executive Order 2021-585,

 the Diocese sent out a new email, advising that the Defendant was now requiring masks in the

 Plaintiffs’ children’s school, while the Diocese guidance regarding masks continued to be

 optional for staff and students. A copy of the email, attachments, including the Governor’s

 Executive Order 2021-585, letter from Diocese Superintendent McGuire, and the Return to

 School Requirements are attached hereto as Exhibit G.

        23.     While the Diocese plan and guidance have not changed, the Defendant, under

 threat of prosecution has ordered the Diocese to comply. The Defendant’s enforcement actions

 have been well chronicled, especially regarding the party in the Boone Circuit Court Case,

 “Beans Café and Bakery.”

        24.     The Plaintiffs’ each witnessed their children struggle academically as a result of

 the restrictions placed by the Defendant during the prior school year. Furthermore, the loss of

 both school and religion, during November-December 2020, damaged Plaintiffs’ children.

        25.     Seeking to ask the Diocese to continue with the publish re-opening plan, many of

 the Plaintiffs contacted their principal and priest regarding the Defendant’s actions and were
Case: 2:21-cv-00096-WOB-CJS Doc #: 9 Filed: 08/19/21 Page: 7 of 10 - Page ID#: 210




 advised that while they did not agree, they did not believe they could violate an Executive Order

 from the Governor.

        26.     The Defendant’s actions have pitted the Plaintiffs and their church regarding

 respect of faith versus respect of law. The principles are founded in both the United States and

 Kentucky Constitutions.

        27.     Many of the Plaintiffs’ children have experienced emotional breakdowns

 regarding the requirement of wearing masks. August 12, 2021 was the first day of school for

 many and as a result of the Defendant’s actions, many children were disciplined regarding their

 masks and inability to wear throughout the day. Furthermore, Plaintiff’s children religious

 activity is being infringed upon.

        28.     Many of the Plaintiffs’ aptitude test scores have not progressed as estimated due

 to the material changes in learning environment imposed by the Defendant, which absent an

 Order of this Court will continue to the harm and detriment of Plaintiffs’ children.

        29.     The actions of the Defendant while contrary to law, have also taken away the

 Plaintiffs’ parental control and decision making over their children, the right to which the

 Diocese granted in the return to school plan.

        30.     The Defendant’s mask mandate is a blanket mandate applying to all people in

 such schools and preschools, including applying fully to the Plaintiffs herein, it contains secular

 exceptions, but no exceptions for religion, religious practices or religious schools. Said mandate

 is contrary to KRS 446.350, Kentucky’s Religious Freedom Restoration Act.

        31.     The actions of the Defendant are in complete disregard of law and the separation

 of powers. The Commonwealth has three branches of government, not one. The Legislature, as
Case: 2:21-cv-00096-WOB-CJS Doc #: 9 Filed: 08/19/21 Page: 8 of 10 - Page ID#: 211




 opined by the Boone Circuit court, legally passed certain laws. The Governor, in the Court has

 been denied relief, yet defies a legal injunction.

         32.      The Defendant, utilizing the bully pulpit of the Governorship, directs Plaintiffs’

 church to act, against the Plaintiffs’ children.

         33.      Plaintiffs bring this action for a Declaratory Relief that the Defendant’s Executive

 Order 2021-585, cannot be enforced upon Plaintiffs’ children in their private parochial school.

 That the Defendant’s actions are in violation of KRS 39A, KRS 446.350, as well as House Joint

 Resolution 77.

         34..     Absent an immediate Order of this Court, the Plaintiffs’ children will suffer

 further immediate and irreparable harm.

         35.      The Plaintiffs further bring this action for an immediate injunction, in light of the

 protections under Federal Law and holding, as well as applicable state law, as enjoined by the

 Boone Circuit Court’s issuance of an applicable injunction. The Defendant’s actions indicate

 Defendant does not believe any applicable law or holding applies to his actions.

         36.      KRS 418.040 provides for the obtainment of a Declaration of Rights.

         37.      KRS 418.045 provides that Plaintiffs’ may obtain a Declaration of Rights

 regarding their rights being infringed upon by governmental action.

         38.      While KRS 418 is a state law, the Defendant removed this matter and pursuant to

 28 U.S.C. §1367, Plaintiffs ask this Court to exercise supplemental jurisdiction regarding the

 violation of applicable Kentucky law as set forth herein.

         39.      Defendant’s Executive Order 2021-585 is infringing upon Plaintiffs’ right, as

 provided for by the United States Constitution’s First Amendment, Section 5 of the Kentucky

 Constitution, KRS 39A, KRS 446.350, and House Joint Resolution 77.
Case: 2:21-cv-00096-WOB-CJS Doc #: 9 Filed: 08/19/21 Page: 9 of 10 - Page ID#: 212




        Wherefore, Plaintiffs, as parents, guardians, and next of friend of their children demand

 as follows:

        1.      That this Court issue a declaration that the challenged orders are unconstitutional;

        2.      That this Court issue an Order that the Defendant’s actions are contrary to KRS

 39A, KRS 446.350 and/or House Joint Resolution 77;

        3.      That this Court issue an Order that the Defendant’s Executive Order 2021-585 is

 not binding upon the Plaintiffs’ school;

        4.      That this Court issue an injunction against enforcement of Executive Order 2021-

 585 against private religious schools;

        5.      That Plaintiffs be awarded their costs in this action, including reasonable attorney

 fees under 42 U.S.C. § 1988;

         6.     That the Plaintiffs be awarded reasonable compensatory and punitive damages

 against the individual capacity Defendant;

        7.      For any all and relief for which Plaintiffs appear entitled.

                                                       Respectfully Submitted,


                                                       /s/Brandon N. Voelker________________
                                                       Brandon N. Voelker
                                                       Gatlin Voelker PLLC
                                                       50 East Rivercenter, Suite 1275
                                                       Covington, Kentucky 41011
                                                       bvoelker@gatlinvoelker.com

                                  CERTIFICATE OF SERVICE

         I certify that I have served a copy of the foregoing upon counsel of record, by filing same
 with this Court via the CM/ECF system, which will provide notice of same to all parties, this 19th
 day of August, 2021.
                                                        /s/Brandon N. Voelker
                                                        Brandon N. Voelker
Case: 2:21-cv-00096-WOB-CJS Doc #: 9 Filed: 08/19/21 Page: 10 of 10 - Page ID#: 213
